DETAILED ACTION
The present application has been made of the record and currently claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 9/13/2021 is acknowledged.
Applicant indicated wherein claims 1-7 and 11-19 read on the elected embodiment. 
Upon further review, claims 11 and 12 depend from a claim, claim 8, which is directed to a non-elected embodiment, therefore, claims 11 and 12 have also been withdrawn from consideration. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer (U.S. Patent No. 2,238,535).
Claim 1, Meyer discloses: 
A firefighting monitor comprising: 
a first section (see annotated Fig. 2 below); 
a second section (see annotated Fig. 2) joined to the first section by a first pivot connection (see annotated Fig. 2); and 
a plurality of bearings (see annotated Fig. 2) positioned in the first pivot connection between a pair of bearing seats (see annotated Fig. 2); 
wherein, the bearing seats define an arc of contact (see annotated Fig. 2) with each of the plurality of bearings, the center of the arc of contact (see annotated Fig. 2) defining a tangent (see annotated Fig. 2) angled with respect to a flow axis (see annotated Fig. 2) defined by the first pivot connection (see annotated Fig. 2).


    PNG
    media_image1.png
    684
    840
    media_image1.png
    Greyscale


	Claim 2, Meyer discloses:
The firefighting monitor of claim 1, further comprising a third section (see annotated Fig. 2 above hereinafter) joined to the second section by a second pivot connection.

	Claim 3, Meyer discloses: 
The firefighting monitor of claim 2, wherein the first pivot connection defines a first pivot axis (see annotated Fig. 2), and 


	Claim 4, Meyer discloses:
The firefighting monitor of claim 2, including a second plurality of bearings (see annotated Fig. 2) disposed between a pair of bearing seats of the second pivot connection, the bearing seats defining an arc of contact (see annotated Fig. 2 where both ends have the same arc of contact) with each of the second plurality of bearings, the center of the arc of contact defining a tangent (see annotated Fig. 2 where both plurality of bearings define a tangent) angled with respect to a flow axis defined by the second pivot connection (see annotated Fig. 2).

Claim(s) 5-7, 13-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gau (U.S. Patent No. 6,003,907).
Claim 5, Gau discloses:
A pivoting joint for conduit, comprising: 
a first section (see annotated Fig. 1 below; considered as the combination of 2, 22, and 21 in Fig. 1) defining a flow path for a fluid along an axis and a first bearing seat (see annotated Fig. 1) defined around the axis; 
a second section (see annotated Fig. 1) defining a flow path for a fluid along the axis and a second bearing seat (considered as 18 in Fig. 1) defined around the axis; and 
a first bearing (see annotated Fig. 1) positioned between the first bearing seat and the second bearing seat (18); 
wherein, the first bearing directly contacts the first section and second section (see annotated Fig. 1).


    PNG
    media_image2.png
    573
    865
    media_image2.png
    Greyscale


	Claim 6, Gau discloses:
The pivoting joint of claim 5, further wherein the first section is an inlet (see annotated Fig. 1 above hereinafter) to a firefighting monitor and the second section is an intermediate section (see annotated Fig. 1) of the firefighting monitor.

	Claim 7, Gau discloses:
The pivoting joint of claim 5, further comprising: 
a retainer (see annotated Fig. 1) removably coupled (see 15 in Fig. 1) to the first section; a third bearing seat defined in the second section; 
a fourth bearing seat (considered as K2 in Fig. 1) defined in the retainer; and 


	Claim 13, Gau discloses:
The pivoting joint of claim 5, further comprising a seal channel (see annotated Fig. 1) defined in the first section and a seal (considered as 9 in Fig. 1) positioned therein.

	Claim 14, Gau discloses:
The pivoting joint of claim 13, further wherein the seal fluidly seals the first bearing from the flow path (see Col. 3, Lines 41-42, where the seal is used to allow rotation and seal the first and second section to one another).

	Claim 15, Gau discloses:
The pivoting joint of claim 5, further wherein the second section contains a subsection (see annotated Fig. 1) that is removable from the second section (see Col. 4, Lines 41 – 43 where a pressure hose and clamp is used in combination with the subsection and is removable, therefore the limitation is met since the second section is being considered as the combination of a pressure hose, clamp, and subsection).

	Claim 16, Gau discloses:
The pivoting joint of claim 15, further wherein the second bearing seat is defined in the subsection (see annotated Fig. 1).

	Claim 18, Gau discloses:

providing a first section of conduit, a second section of conduit, a retainer, and a plurality of bearings (see annotated Fig. 1); 
positioning the plurality of bearings (see annotated Fig. 1) along a first bearing seat (see annotated Fig. 1) defined in the first section of conduit; 
axially aligning the second section of conduit with the first section of conduit; 
sliding a portion of the second section of conduit into the first section of conduit until a second bearing seat defined in the second section of conduit contacts the plurality of bearings; 
and coupling the retainer to the first section of conduit to substantially axially lock the second section of conduit to the first section of conduit (see annotated Fig. 1); 
wherein, when the retainer is coupled to the first section of conduit the second section of conduit rotates relative to the first section of conduit (see Col. 3, Lines 29 – 34).
It appears that one of ordinary skill in the art would be required to do the following steps because Gau discloses the structure and functionality of the firefighter monitor as shown in annotated Fig. 1.

	Claim 19, Gau discloses:
The method of claim 18, further comprising positioning a first O-ring (considered as 9 in Fig. 1) between the first section of conduit and the second section of conduit to fluidly seal the plurality of bearings from a flow path defined through the first and second section of conduit (see Col. 3, Lines 41-42).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gau as applied to claim 5 above in view of Macintyre et al. (U.S. Patent No. 4,951,972).
In regards to claim 17, Gau discloses the pivoting joint of claim 5, but does not disclose a locking mechanism. 
However, Macintyre discloses a similar pivoting joint (see Fig. 1) comprising ball bearings (considered as 8 in Fig. 1) and a locking mechanism (considered as the combination of a recess (11) and locking pin (9) in Fig. 1) used to selectively lock the rotation of the second section relative to the first section to obtain a desired orientation (see Col. 2, Lines 44-49). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Gau with a known technique of using a locking mechanism as taught by Macintyre to provide the additional benefit of locking the orientation between the first and second sections (see Col. 2, Lines 39 – 57 which describes how ball bearings and locking pins are known in the art). 

Conclusion
The prior art made of the record and not relied upon is considered pertinent to applicant’s disclosure:
Andrews (U.S. PGPub. No. 2011/0042936) discloses a pivot joint similar to the present application. 
Frost (U.S. Patent No. 6,752,433) discloses the benefit of having the force vector at 45 degrees for the ball bearings. 
Lalikos (U.S. Patent No. 4,653,780) discloses similar art to Frost.
Faccou (U.S. Patent No. 2,509,090) discloses a pivot joint similar to the present application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679